Electronically Filed
                                                        Supreme Court
                                                        SCAD-13-0002307
                                                        22-OCT-2013
                                                        10:26 AM
                          SCAD-13-0002307


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                  MICHAEL R. SALLING, Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 09-097-8820)


                         ORDER OF DISBARMENT

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon full consideration of the Disciplinary Board’s


 report and recommendation to disbar Respondent Michael R. Salling


 and all the evidence in the record, this court reaches the


 following findings and conclusions by clear and convincing


 evidence; specifically, that Respondent Salling dishonestly


 attempted to gain fee-simple title to his client’s apartment,


 worth approximately $400,000 at the time, against the wishes of


 the client, through the use of a power of attorney he prepared


 for the client to execute shortly before her death,


 misrepresented the authenticity of the invalid deed before a


 notary public, recorded the invalid deed with the Land Court and


 Bureau of Conveyances, and misrepresented on official tax forms

that the apartment had been given to him as a gift, in an attempt

to avoid the payment of taxes, each act constituting separate

violations of Rule 8.4(c) of the Hawai'i Rules of Professional

Conduct (HRPC) as conduct involving dishonesty, fraud, deceit and

misrepresentation, and used the power of attorney in an improper

attempt to secure for himself a substantial gift from the client,

in violation of HRPC Rule 1.8(c).    In aggravation, we find the

client was a vulnerable victim, Respondent Salling had a

dishonest motive, with the intent to benefit himself personally

and financially at the expense of the client’s estate and the

beneficiary of her trust, there were multiple violations in the

present matter, there is a pattern of misconduct on Salling’s

part designed to benefit himself during the period following the

client’s final stroke, Respondent Salling does not recognize the

wrongful nature of his conduct or show remorse and evinces no

intention to pay restitution for the damages he caused the

Estate, has substantial experience in the practice of law, and

was previously suspended for six months in 1993.    Therefore,

          IT IS HEREBY ORDERED that Respondent Michael R. Salling

is disbarred from the practice of law in this jurisdiction,

effective 30 days after the date of entry of this order, pursuant

to Rule 2.16(c) of the Rules of the Supreme Court of the State of

Hawai'i (RSCH).




                                2

          IT IS FURTHER ORDERED that Respondent Salling shall, in


accordance with RSCH Rule 2.16(d), file with this court within 10


days after the effective date of his disbarment, an affidavit


showing compliance with RSCH Rule 2.16(d) and this order.


          IT IS FINALLY ORDERED that Respondent Salling shall pay


all costs of these proceedings as approved upon the timely


submission of a bill of costs and an opportunity to respond


thereto, as prescribed by RSCH Rule 2.3(c).


          DATED: Honolulu, Hawai'i, October 22, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr. 

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack





                                3